 
THIS AGREEMENT is dated October 10, 2011


BETWEEN:


BIO-CARBON SOLUTIONS INTERNATIONAL INC
A Nevada corporation having an address at:
500 Gran St
Sault Ste Marie, Ontario,
Canada P6A 6K9


As “BCSI”


AND:


Matthew Sacco
A person having an address at:
2173 Rochester Circle
Oakville, Ontario
Canada L6M 5E3


As “Sacco”


WHEREAS:


BCSI  is a carbon project development  firm with exclusive know how for the
quantification, management, monitoring and sale of carbon offsets or
environmental benefits “Carbon offsets”;


AND WHEREAS


Sacco is a businessman with the exclusive development rights of properties which
cover 4200 acres of forested lands in Nova Scotia “The Project”.


AND WHEREAS


Carbon offsets can be generated from various methodologies and generated from
using a broad spectrum of technologies or methodologies that reduce the
emissions of greenhouse warming gases, which include the type of activities that
are pertinent to The Project;


AND WHEREAS


BCSI and SACCO wish to collaborate for the development and sale of carbon
offsets that may be derived from the Project;


AND WHEREAS


BCSI and SACCO wish to enter into this Carbon Development Agreement  (the “CDA”)
which grants to BCSI the exclusive rights for the development of the carbon
offsets derived from The Project.


NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein, the parties hereto (the “Parties”, or individually the
“Party”) agree as follows:


PART I
AGREEMENT


2.1                      This CDA grants exclusive rights to BCSI for the
development of carbon offsets or carbon offsets or environmental benefits
derived from the Project including projects developed by SACCO’s subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
PART 2
TERMINATION


3.1                      This CDA shall be effective upon the date hereof, and
shall continue in full force and effect unless  the other Party becomes
bankrupt.


3.2                      The Parties acknowledge and agree that the rights and
obligations of any Party that have accrued prior to the expiration of this
Agreement or which are expressed to survive such expiration  shall not be
affected by the termination of this CDA.


PART 3
COMPENSATION


SACCO shall pay BCSI 20 % of the net Cash Flow from the sale of carbon offsets
generated by BCSI on behalf of SACCO.  Payment is due on December 31 of each
year.
 
PART 4
INTELLECTUAL PROPERTY


Except with agreed specifically in writing, BCSI Inc and SACCO shall retain
ownership and title of all their respective assets, intellectual property
related to technologies, business know-how, trademarks, business contacts,
access to government capital and loans for business development including future
improvements and modifications.


PART 5
CONFIDENTIALITY


5.1
Each Party shall treat as confidential information this CDA, the subject matter
hereof, and all other discussions, draft agreements, agreements, information,
reports, data, test results, marketing, product and cost information, business
opportunities, knowhow, research and analyses related to the Parties’
Technologies or this CDA the “Confidential Information”).  The standard of care
to be used in protecting the Confidential Information hereunder shall be the
same degree of care the Parties use to protect their own confidential
information, but in any event, shall not be less than a reasonable degree of
care practised by diligent and prudent persons in similar circumstances.



5.2
Confidential Information shall be used by the receiving Party only for purposes
of the actions specifically contemplated by this CDA and shall be promptly
returned to the disclosing Party on the written request of the disclosing Party.
Each Party shall restrict the disclosure of Confidential Information to those of
its employees and agents who have a need to know such information relative to
this CDA and shall only disclose such Confidential Information to those persons
who have agreed to receive, hold and use such information subject to the terms
and restrictions of this CDA.



5.3
Notwithstanding the above, this section  imposes no obligation on the receiving
Party with respect to information that:



 
(a)
is or becomes a matter of public knowledge through no fault of the receiving
Party,



 
(b)
is rightfully received by the receiving Party from a third party without a duty
of confidentiality,




 
(c) 
is required to be disclosed by law, or



 
(d)
is disclosed by the receiving Party with the disclosing Party's prior written
consent.



PART 6
COVENANTS, REPRESENTATIONS & WARRANTIES


6.1
Each Party represents and warrants that it has all corporate approvals and the
independent right and power to enter into this CDA.



6.2
SACCO and BCSI agree that BCSI offer no guaranty regarding the eligibilty of the
project with respect to carbon offsets.  BCSI will exert best efforts to secure
carbon credit benefits to SACCO.

 
 
 

--------------------------------------------------------------------------------

 
 
6.3
SACCO agrees that BCSI is a carbon development company and has carbon
development agreements with other parties who may or may not compete with SACCO.



PART 7
LIMITATION OF LIABILITY


Except with respect to obligations of confidentiality and restrictions on use
set forth herein, neither Party will be liable for any indirect, special,
incidental or consequential damages of any kind, including lost profits, lost
revenues, lost business opportunities, failure to realize expected savings, or
other commercial or economic losses of any kind arising out of, in connection
with, or resulting from their performance under this Agreement, even if the
other Party has been advised of the possibility of such damage.


PART 8
DISPUTE RESOLUTION


Except for applications for injunctions or restraining orders, any disputes
arising out of or in connection with any binding provisions of this CDA or in
respect of any defined legal relationship associated therewith or derived
therefrom will be, insofar as lawfully possible, referred to and finally
resolved or determined by arbitration in Ontario, Canada and each party shall be
responsible for its own fees.


PART 9
NOTICES


Any notice to be given by either Party to the other under this CDA will be in
writing and may be delivered personally, by facsimile or by first class prepaid
mail to the following addresses:


If to BCSI:



Bio-Carbon Solutions International Inc
500 Gran Street
Sault Ste Marie, On P6A 5K9 Canada


Attention: 
Luc C Duchesne

Facsimile: 
705 253 9572

Email: 
ceo@bio-carb.com



If to Mattew Sacco


Matthew Sacco
2173 Rochester Circle
Oakville, Ontario
Canada L6M 5E3


Attention: 
Matthew Sacco

Email: 
msacco6@cogeco.ca



or to such other address as may be designated by written notice given by either
Party to the other Party.


Notices delivered in person or by facsimile will be effective on the date of
such delivery. Notices issued by mail will be effective on the third business
day following the date that the envelope containing the notice is postmarked
unless between the time of mailing and the time the notice is deemed effective
there is an interruption in postal service, in which case, the notice will not
be effective until actually received. In the event of a postal strike or
lockout, notices or demands under this CDA must be delivered personally or by
facsimile.


PART 10
GENERAL PROVISIONS


10.1
Partnership: Nothing in this CDA is intended to imply the existence of a
partnership, joint venture, or agency relationship between the Parties.

 
 
 

--------------------------------------------------------------------------------

 
 
10.2
Time of Essence: Time is of the essence with respect to this CDA and the
performance of each obligation of each Party hereunder unless otherwise
expressly stated.



10.3
Amendments: No modifications, waivers or amendments to this CDA shall be
effective unless in writing and signed all Parties.



10.4
Assignment: Neither Party may assign or transfer this Agreement or any of its
rights or obligations under this CDA, without the prior written consent of the
other party.



10.5
Governing Law: This CDA will be governed by and interpreted exclusively in
accordance with the laws of the Province of Ontario, Canada and the Parties
hereby irrevocably attorn to the jurisdiction of the courts of the Province of
Ontario for matters which are not properly the subject of Part 9.



10.6
Costs: Each Party will be responsible for its own costs in relation to any
activities covered by this CDA and the negotiation of the Commercial Agreements,
unless otherwise indicated.



10.7
Further Assurances: Each Party will execute and deliver such further and other
agreements, documents and instruments and do such further acts and things as are
within its power and as may be necessary or desirable to fully implement and
carry out the terms of this CDA that are expressed to be legally enforceable as
and from the time of execution hereof.



10.8
Entire Agreement: This CDA supersedes any prior understandings, agreements or
proposals (written or oral) between the Parties as to the subject matter of this
CDA.



IN WITNESS WHEREOF, the Parties executed this CDA as of the date first above
written.


BIO-CARBON SOLUTIONS INTERNATIONAL INC


By:
/s/ Dr Luc C Duchesne
   
Signature
     
Title:
President and CEO
   
Matthew Sacco
   
Signature: 
/s/ Matthew Sacco



 
 

--------------------------------------------------------------------------------

 